Title: Abigail Adams 2d to Mercy Otis Warren, 5 September 1784
From: Adams, Abigail (daughter of JA and AA)
To: Warren, Mercy Otis



Auteuil, September 5th, 1784

I should have availed myself, Madam, of your permission to write you, ere this, had an opportunity presented. I now have the pleasure to present myself to you from Auteuil, a few miles from Paris, where we are, and expect to reside some time. Mr. Charles is ere this, I hope, quite recovered from his indisposition, and that health smiles again through your habitation.
I had the pleasure of seeing your son Winslow when in London. He was well, and left the city for Lisbon while we were there. Mamma was very unfortunate in the letters which you entrusted to her care for him. In the purtubation of spirits at leaving her friends, she put them in the pocket of the chaise, and unfortunately forgot them, nor did she recollect them till we had been a week or two at sea.
I hear you inquire, Madam, how I am pleased with this European world; whether my expectations, imagination, and taste, are gratified; and how the variety of objects which are presented to my view, impress my mind. All these questions I can answer, but in a manner, perhaps, that may surprise you, or lead you to think me very unobserving, and possessed of an uncultivated taste, which has received very little improvement by visiting Europe.
In viewing objects at a distance, we see them through a false medium. As we approach, the disguise wears away, and we often find ourselves disappointed. I have indeed found this observation to be just. The contrast is by no means so remarkable between America and Europe, as is generally supposed. I am happy to assure you, that I give the preference to my own country, and believe I ever shall. In England the similarity is much greater to our own country, than here, and on that account I found it more agreeable. There is the appearance of greater wealth, as is very natural to imagine; but I have seen nothing that bears any proportion to my ideas of elegance, either in their houses,—especially in this country,—or in the appearance of the people.
This day we dined with Madame le Grand, the lady from whom mamma formerly received a letter. It is, I believe, an agreeable family. After dinner it was proposed to go and see the Dauphin, whose palace was but a little distance from the house. However ridiculous I might think it to pay so much obeisance to this infant, I joined the company. The Palace is by no means an elegant building. There was a garden before it, surrounded by an open fence, and guards placed all around. The Dauphin was playing in the garden, and four ladies attending him. He is a pretty, sprightly child. We had the honour of seeing him, and paying him the compliment of a bow or a courtesy. He was amusing himself with as much ease as any other child of his age would have been. There were, I believe, a thousand persons crowding to take a view of this child, and from them he received every mark of respect and reverence that it was in their power to present. The gardens are only open on Sunday, and no one has an opportunity, on any other day, to see this representative of despotism and monarchy. One cannot but regret, that any people should, either from necessity or choice, be led to pay so much obeisance to a being who may rule them with a sceptre of iron.
Will you permit me, Madam, to hope for the pleasure of hearing from you? It will, I assure you, confer happiness, and shall be esteemed a favour by your young friend,

A. Adams

